Citation Nr: 1754844	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-25 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance policy.  


WITNESSES AT HEARING ON APPEAL

Appellants


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1949 to November 1952 and from February 1953 to November 1969.  The Veteran died in March 2010.  The Appellants are the Veteran's children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Philadelphia, Pennsylvania, Insurance Center of the Department of Veterans Affairs (VA) which denied the Appellants' claims to the proceeds of the Veteran's National Service Life Insurance policy.  The Appellants appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the Atlanta, Georgia Regional Office.  A hearing transcript is of record.  


REMAND

The Appellants claim that they are entitled to payment of the proceeds of the Veteran's National Service Life Insurance policy.  

The Philadelphia, Pennsylvania, Insurance Center received an undated written statement which directed that the beneficiary of the Veteran's National Service Life Insurance policy was to be changed to be the Veteran's saving account.  It is purported to have been signed by the Veteran.  There is no date stamp or other notation as to when that document was created or when that document was received by VA.  A February 24, 2009, VA letter to the Veteran indicated that VA was unable to accept the new beneficiary designation as "the only way you can name the bank as the beneficiary is if they are handling your trust or estate."  VA provided the Veteran with the appropriate VA form to update his beneficiary designation.  No response from the Veteran is of record.  
The Director of the Philadelphia, Pennsylvania, Insurance Center requested a forensic laboratory report from the VA's Office of the Inspector General, Office of Investigation, Forensic Laboratory to determine whether the Veteran had signed the undated written statement requesting to change the beneficiary of his insurance policy.  In June 2014, the requested VA forensic laboratory report was received.  It concluded that the Veteran "probably wrote the questioned hand printing and signature in his name" on the request to change the insurance policy beneficiary.  The opinion was specifically "based on the assumption that [the written statement] was written prior to 2009."  The examiner clarified that, "should a definite date of 2009 or later be established for [the written statement], then the evidence should be resubmitted for additional examinations."  The report contains no explanation as to why the opinion was based upon an assumption that the written statement was received prior to 2009, or why the opinion would be invalid if the document was drafted in 2009 or after.  

At the May 2015 Board hearing, one of the Appellants testified that the written statement purportedly from the Veteran was written in February 2009.  

The Board finds that the undated written statement purportedly from the Veteran was received by VA in 2009.  Therefore, the Board concludes that further VA forensic examination of the written statement is necessary to resolve the issue of whether or not it was signed by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Again refer the undated written statement requesting to change the beneficiary of the Veteran's National Service Life Insurance policy to the VA Office of the Inspector General, Office of Investigation, Forensic Laboratory to determine whether the Veteran signed the written statement.  A rationale for all opinions should be provided.  

2.  Then readjudicate the claim on appeal.  If any decision is adverse to the Appellants, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellants have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

